F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                 UNITED STATES COURT OF APPEALS                            SEP 17 1999

                                 TENTH CIRCUIT                        PATRICK FISHER
                                                                               Clerk


 VERNON J. TURNER, III,

          Plaintiff-Appellant,

 v.
                                                        No. 99-3038
 LEE GIBBENS, DAVID R.                          (D.C. No. 98-CV-3345-GTV)
 MCKUNE, WILLIAM L.                                       (Kansas)
 CUMMINGS, CHARLES SIMMONS,
 sued in their individual and official
 capacities,

          Defendant-Appellees.



                          ORDER AND JUDGMENT *


Before SEYMOUR, Chief Judge, BALDOCK and HENRY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cause is

therefore ordered submitted without oral argument.

      Mr. Vernon J. Turner, a pro se plaintiff, alleges civil rights violations under

      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, or collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
42 U.S.C. § 1983 against officials of the state prison where Mr. Turner is

currently incarcerated. The district court dismissed the complaint for failure to

state a claim. Mr. Turner appeals and we affirm.

      We review de novo the dismissal of Mr. Turner’s complaint for failure to

state a claim. See Peterson v. Shanks, 149 F.3d 1140, 1143 (10th Cir. 1998). We

liberally construe a pro se plaintiff’s pleadings. See Haines v. Kerner, 404 U.S.

519, 520-21 (1972) (per curiam). At the Lansing Correctional Facility, Mr.

Turner was assigned to assist a disabled inmate. After a conflict with a prison

official who accused Mr. Turner of neglecting his responsibilities, Mr. Turner’s

status was changed to “Unassigned for Cause,” which resulted in excluding him

from various prison jobs. Mr. Turner filed grievances after which it was

determined that Mr. Turner had not neglected his responsibilities. His status,

however, remained unchanged. He argues that the failure to follow prison

regulation procedures in changing his status and the failure to reinstate his status

are violations of the Due Process Clause.

      To allege a valid section 1983 claim, the plaintiff must assert the denial of

a liberty interest that is a right, privilege or immunity secured by either the

Constitution or federal law. See Adickes v. S.H. Kress & Co., 398 U.S. 144, 150

(1970). We have held there is no constitutionally protected liberty interest in a

prison classification. See Templeman v. Gunter, 16 F.3d 367, 369 (10th Cir.


                                          -2-
1994). Nor does the Constitution create any property or liberty interest in prison

employment. See id. at 370; Ingram v. Papalia, 804 F.2d 595, 596 (10th

Cir.1986) (per curiam). Although states may in some circumstances create

liberty interests protected by the Due Process Clause, these interests “will be

generally limited to freedom from restraint which ... imposes atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Sandin v. Connor, 515 U.S. 472, 484 (1995). We apply the Sandin test to

evaluate interests created by prison regulations. See Penrod v. Zavaras, 94 F.3d

1399, 1406, 1407 (10th Cir.1996) (per curiam).

      In the instant case, Mr. Turner has not shown that his reclassification

implicates a liberty interest. He has no constitutional liberty interest in being

classified as “assigned” to work in prison. See id. at 1407. Moreover, his

reclassification does not concern freedom from restraint and does not impose

atypical or significant harm. While we are sympathetic to Mr. Turner’s position

that prison officials ought to be as judicious and consistent as possible in

applying their regulations, under the law Mr. Turner’s contentions that the

reclassification violated prison regulations does not amount to a valid

constitutional challenge.

      Mr. Turner also contends that the district court’s failure to address his

request for appointment of counsel is reversible error. Mr. Turner concedes he


                                          -3-
has no constitutional right to counsel under 28 U.S.C. § 1915(d). Under

§ 1915(d), which gives the court discretion to appoint counsel. When, as here,

the lower court provides no reason for denying a request for counsel, this court

may choose to independently examine the propriety of such a request. See Rucks

v. Boergermann, 57 F.3d 978, 979 (10th Cir.1995). In Rucks, we denied a request

for counsel where the plaintiff showed a solid grasp of the non-complex issues,

had little likelihood of prevailing, and presented no special circumstances such as

blindness or speech impairment. Id. In the instant case after reviewing the

record, we believe the same can be said about Mr. Turner. He shows a fair grasp

of the issues, has little likelihood of prevailing, and has presented no special

circumstances. Accordingly, we see no need for counsel.

      We AFFIRM the district court in all its procedures.

                                        ENTERED FOR THE COURT


                                        Stephanie K. Seymour
                                        Chief Judge




                                          -4-